Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,6-13,16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ionescu et al. (US 2019/0286242 A1, Ionescu hereafter).
For claim 1, Ionescu teaches a computer-implemented method comprising: receiving an artefact; extracting features from the artefact (Abstract; para 0009, 0037 - receiving motion signal sample as an artefact, and extracting features from that), and populating a vector (Fig. 1; para 0065-0071, 0084, 0103 - extracted features are utilized and a vector is being formed or populated in different ways);
selecting one of a plurality of available classification models, the classification models using different scoring paradigms while providing the same or substantially similar classifications (para 0072, 0112, 0122 - models with only slight variations trained, and selected for classification; also para 0127-0132 - selecting vectors (feature subsets) of weights with low error rates or similarity in scoring paradigm);
inputting the vector into the selected classification model to generate a score; and providing the score to a consuming application or process (para 0112, 0122, 0133, 0135, 0137-0138 - features vector is input and learned with scoring, and is used by the model for classification of the signal sample, wherein the classification score is provided to the respective device application).

For claim 2, Ionescu teaches wherein the classification model characterizes the artefact as being malicious or benign to access, execute, or continue to execute (0009, 0015, 0040, 0122, 0137-0138 - signal analyzed by classification model to categorize it as corresponding to genuine or imposter user, and allowing the user to access or continue further).

For claim 3, Ionescu teaches wherein the classification model is selected using a random selection algorithm (para 0014, 0018, 0037, 0072, 0137 - random forest algorithm).

For claim 6, Ionescu teaches reducing features in the vector prior to the inputting into the classification model (para 0037 - reducing feature space dimension in the vector).

For claim 7, Ionescu teaches the method of claim 6 and further teaches wherein the features are reduced using random projection matrices (para 0037, 0119, 0127-0131 - reducing feature space dimension in the vector using projection matrices and random selection algorithm).

For claim 8, Ionescu teaches the method of claim 6 and further teaches wherein the features are reduced using principal component analysis (para 0037, 0119 - principal component analysis applied for feature reduction).

For claim 9, Ionescu teaches wherein the classification model is a machine learning model trained using a training data set and providing a continuous scale output (para 0037,0106-0107, 0112, 0133-0137 - machine learning algorithm - continuous feeding, learning and continuous authentication using the model).

For claim 10, Ionescu teaches the method of claim 9 and further teaches wherein the machine learning model comprises one or more of: a logistic regression model, a neural network, a concurrent neural network, a recurrent neural network, a generative adversarial network, a support vector machine, a random forest, or a Bayesian model (para 0016, 0037 - classifiers and machine learning using neural network models, random forest, vector machines etc.).

For claim 11, Ionescu teaches a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor (Fig. 1, 14A, 14B; para 0009, 0011, 0015, 0147-0148), result in operations comprising: receiving an artefact; extracting features from the artefact (Abstract; para 0009, 0037 - receiving motion signal sample as an artefact, and extracting features from that), and populating a vector (Fig. 1; para 0065-0071, 0084, 0103 - extracted features are utilized and a vector is being formed or populated in different ways);
selecting one of a plurality of available classification models, the classification models using different scoring paradigms while providing the same or substantially similar classifications (para 0072, 0112, 0122 - models with only slight variations trained, and selected for classification; also para 0127-0132 - selecting vectors (feature subsets) of weights with low error rates or similarity in scoring paradigm);
inputting the vector into the selected classification model to generate a score; and providing the score to a consuming application or process (para 0112, 0122, 0133, 0135, 0137-0138 - features vector is input and learned with scoring, and is used by the model for classification of the signal sample, wherein the classification score is provided to the respective device application).

As to claims 12-13 and 16-20, the claim limitations are similar to claims 2-3 and 6-10 respectively. Therefore claims 12-13 and 16-20 are rejected according to claims 2-3 and 6-10 respectively as above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (US 2019/0286242 A1, Ionescu hereafter), in view of Babu et al. (US 2019/0102700 A1, Babu hereinafter).
For claims 4 and 14, Ionescu does not explicitly teach however Babu teaches wherein the classification model is selected using a load balancing algorithm (para 0114, 0122). Based on Ionescu in view of Babu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Babu in the system of Ionescu, in order to incorporate various commonly available algorithms including load balancing algorithm for classification model training and selection, thereby introducing more features in the machine learning system.

For claims 5 and 15, Ionescu does not explicitly teach however Babu teaches wherein the classification model is selected using a round robin selection algorithm (para 0048, 0088). Based on Ionescu in view of Babu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Babu in the system of Ionescu, in order to incorporate various commonly available algorithms including round robin selection algorithm for classification model training and selection, thereby introducing more features in the machine learning system.
    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433